                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
                                                                   DATE FILED: 1 /J l        /11
 PHILIP SUL LIV AN, JR. on behalf of himself
 and all others similarly situated,

                                Plaintiff,
                                                                     No. 18-CV-7753 (RA)
                          v.
                                                                     OPINION & ORDER
 JERSEY STRONG LICENSING LLC,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Philip Sullivan, Jr. filed this action alleging that Defendant Jersey Strong

Licensing LLC discriminated against him, and others similarly situated to him, in operating a

website that denies deaf and hard-of-hearing people full and equal access to the goods and services

it provides. Plaintiff brings claims under Title III of the Americans with Disabilities Act, the New

York State Human Rights Law, New York Executive Law, New York City Human Rights Law,

and the New York City Administrative Code, for declaratory and injunctive relief and

compensatory damages. Defendant has moved to dismiss the action pursuant to Fed. R. Civ. P.

12(b)(2) for lack of personal jurisdiction. For the reasons stated below, the Court grants

Defendant's motion to dismiss and denies Plaintiff's motion for jurisdictional discovery.

                                             BACKGROUND 1

        Plaintiff is a legally deaf individual who resides in New York. Defendant is a for-profit

corporation based in New Jersey that owns a chain of fitness gyms and operates


        1
          The facts contained herein are drawn from pleadings and affidavits submitted by the parties, and
are construed in a light most favorable to Plaintiff. See DiStefano v. Carozzi North Am., Inc., 286 F .3d 81,
84 (2d Cir. 2001 ). "In considering motions to dismiss pursuant to Rule l 2(b )(2), the court may look beyond
https://www.jerseystrong.com (hereinafter the "Website"), "which provides information and

services in health, fitness, and exercise." Complaint 4i[ 29. "The Website allows the user to read

articles, as well as browse videos and photos relating to exercising and maintain[ing] a healthy

life sty le." Id.   4i[   31. Users can also access online accounts, claim gym passes, and fill out forms for

advertising opportunities on the Website. See Opp. at 1, Exs. A-C. The Website is accessible

throughout the United States, including in New York. Compl. 4i[ 30. Plaintiff alleges that the

Website "sells to tens of millions of people [sic] across the United States[,]" Id..       4i[   29, and derives

substantial revenue from interstate commerce. See Opp. at 4.

         In support of its motion, Defendant has submitted a declaration asserting that it is not

registered to do business in the state of New York, and does not offer any products or services for

sale in New York, generate revenue from its website in New York, derive substantial revenue from

interstate commerce, maintain gym memberships for New York residents, solicit New York

companies to advertise at Jersey Strong, or receive advertising revenue from New York companies.

See Def. Deel.        ,r,r

         In March 2018, Plaintiff accessed the Website in New York to watch a video entitled "One

on One." Because the video lacked closed captions, Plaintiff was unable to comprehend its content.

As a result of his inability to enjoy Defendant's Website, Plaintiff accuses Defendant of various

civil rights violations for failing to make the Website accessible to deaf and hard-of-hearing

persons.




the pleadings, including to affidavits and supporting materials, to determine whether it has jurisdiction."
Anders v. Verizon Communications Inc., No. 16-CV-5654, 2018 WL 2727883, at *5 (S.D.N.Y. 2018)
( citation omitted).

                                                          2
                                    STAND ARD OF REVIEW

        On a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2), "the plaintiff bears the burden

of establishing that the court has jurisdiction over the defendant." Bank Brussels Lambert v.

Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999). "[A] plaintiff challenged by a

jurisdiction testing motion may defeat the motion by pleading in good faith, legally sufficient

allegations of jurisdiction. At that preliminary stage, the plaintiffs prima facie showing may be

established solely by allegations." Dorchester Financial Securities, Inc. v. Banco BR.I, SA., 722

F.3d 81, 84-85 (2d Cir. 2013) (citation omitted). "The allegations in the complaint must be taken

as true to the extent they are uncontroverted by the defendant's affidavits." Seetransport Wiking

Trader Schiffahrtsgesellschaft MBH & Co., Kommanditgesellschafi v. Navimpex Centrala Navala,

989 F.2d 572, 580 (2d Cir. 1993). Nevertheless, "we will not draw argumentative inferences in the

plaintiff's favor, nor must we accept as true a legal conclusion couched as a factual allegation." In

re Terrorist Attacks on September 11, 2001, 714 F.3d 659,673 (2d Cir. 2013) (internal quotations

marks and citations omitted). "The plaintiff [in opposing a l 2(b )(2) motion] cannot rely merely on

conclusory statements or allegations; rather, the prima facie showing must be •factually

supported."' Yellow Page Solutions, Inc. v. Bell Atlantic Yellow Pages Co., No. 00-CV-5663, 2001

WL 1468168, at *3 (S.D.N.Y. 2001) (citation omitted).

                                           DISCUSSION

        The Court addresses personal jurisdiction in a two-step inquiry. First, the Court applies

"the forum state's personal jurisdiction rules" because "this is a federal question case where [the]

defendant resides outside the forum state, ... [and the relevant] federal statute does not specifically

provide for national service of process[.]" Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d

Cir. 2013) (citation omitted). Thus, the Court turns to New York law. Second, the Court considers



                                                  3
"whether an exercise of jurisdiction under th[is] law[] is consistent with federal due process

requirements." Grand River Enterprises Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir.

2005).

         Plaintiff argues that the Court has personal jurisdiction over Defendant under N.Y.

C.P.L.R. §§ 302(a)(l) and 302(a)(3). In construing the facts in the light most favorable to Plaintiff

while disregarding any conclusory allegations, the Court disagrees.


    I.      C.P.L.R. § 302(a)(l)

         "To make a prima facie showing of jurisdiction pursuant to section 302(a)(l), a plaintiff

must establish, first, that defendant transacted business within the state ofNew York, and second

that this action arises from that transaction of business." Royalty Network v. Dishant.com, LLC,

638 F. Supp. 2d 410, 417 (S.D.N.Y. 2009). To "transact business" within the state, the defendant

must have "purposefully avail[ ed] himself of the privilege of conducting activities within New

York, thus invoking the benefits and protections of its laws." CutCo Industries, Inc. v. Naughton,

806 F.2d 361,365 (2d Cir. 1986) (alterations and citation omitted). Section 302(a)(l) is a "single

act statute," where "proof of one transaction in New York is sufficient to invoke jurisdiction, even

though the defendant never enters New York, so long as the defendant's activities here were

purposeful and there is a substantial relationship between the transaction and the claim asserted."

Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460,467 (1988) (citation omitted). Otherwise, if the

"totality of all defendant's contacts with the forum state ... indicate that the exercise ofjurisdiction

would be proper[,]" then no single event or contact needs to be demonstrated. CutCo, 806 F.2d at

365. "Ultimately, 'it is the quality of the defendant's New York contacts that is the primary

consideration' when determining whether jurisdiction is appropriate under § 302(a)(l)." DH

Services, LLC v. Positive Impact, Inc., No. 12-CV-6153, 2014 WL 496875, at *3 (S.D.N.Y. 2014)


                                                   4
(alterations omitted) (quoting Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50,

62 (2d Cir. 2012).

        Defendant argues that under Section 302(a)(l ), jurisdiction does not exist because for

websites, "mere availability of the site to users in New York, standing alone, does not amount to

transacting business in the state for purposes of section 302(a)." Royalty Network, 638 F. Supp. 2d

at 418. Rather, the "exercise of personal jurisdiction ... is 'directly proportionate to the nature and

quality of commercial activity that an entity conducts over the internet."' Citigroup Inc. v. City

Holding Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y. 2000) (quoting K.C.P.L., Inc. v. Nash, No. 98-

CV-3773, 1998 WL 823657, at *5 (S.D.N.Y. 1998)). For internet-based personal jurisdiction

cases, the Second Circuit has noted that the framework set forth in Zippo Manufacturing Co. v.

Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 2011), "may help frame jurisdictional inquiry."

Best Van Lines, Inc. v. Walker, 490 F.3d 239,252 (2d Cir. 2007). Zippo described a sliding scale

of interactivity where

       [a]t one end of the spectrum are situations where a defendant clearly does
       business over the Internet. If the defendant enters into contracts with residents of a
       foreign jurisdiction that invo Ive the knowing and repeated transmission of
       computer files over the Internet, personal jurisdiction is proper. ... A passive
       Web site that does little more than make information available to those who are
       interested in it is not grounds for the exercise [of] personal jurisdiction. The
       middle ground is occupied by interactive Web sites where a user can exchange
       information with the host computer. In these cases, the exercise of jurisdiction is
       determined by examining the level of interactivity and commercial nature of the
       exchange of information that occurs on the Web site.

Zippo, 952 F. Supp. at 1124 (citations omitted).

       Although Defendant's Website is not one that "clearly does business over the Internet[,]"

it arguably falls in the middle ground of the Zippo spectrum. Courts have repeatedly found that

websites in the middle ground of the Zippo spectrum have "a level of interactivity that extends

well beyond merely making information available to visitors[,]" but are not "fully 'interactive' for


                                                   5
jurisdictional purposes because they 'neither sell goods or services through their website nor

charge membership fees to their registered users."' Royalty Network, 638 F. Supp. 2d at 419

(citations and alterations omitted). The Website here does more than provide information about

Jersey Strong, as users can manage gym memberships, request free gym passes, and apply to

advertise in the gyms, as well read or view materials about exercising and staying healthy. It does

not, however, sell goods or services or charge membership fees to the Website's users. Assuming

that the Website falls in the middle of the spectrum, the "jurisdictional inquiry requires closer

evaluation of its contacts with New York residents" to determine if Defendant engaged in

purposeful activity in New York. Id.

       Plaintiff has not made a prima facie showing that Defendant engaged in "purposeful

activity" in New York through its Website. Although the Website is "available nationally[,] ...

there is nothing to suggest that [D]efendant somehow purposefully directed the website towards

New York State in particular." Rescuecom Corp. v. Hyams, 477 F. Supp. 2d 522, 530 (N.D.N.Y.

2006) (citing Seldon v. Direct Response Technologies, Inc., No. 03-CV-5381, 2004 WL 691222,

at *5 (S.D.N.Y. 2004)). In fact, the Website is purposefully directed toward New Jersey-and only

New Jersey. All of Defendant's gyms are in New Jersey and all commercial transactions resulting

from the Website are directly tied to these physical gyms. In DH Services, LLC v. Positive Impact,

Inc., this Court held that an interactive website posting did not confer jurisdiction because a New

York user would need to physically travel to an event in Georgia to carry out the business

transactions. No. 12-CV-6153, 2014 WL 496875, at *6. Here, a New York user would similarly

need to travel to a Jersey Strong gym in New Jersey to acquire a membership, redeem the free gym

pass, or view the in-gym advertisements. The Court thus finds that Plaintiff has failed to make a

showing that, through its Website, Defendant has "transacted business in such a way that it



                                                6
constitutes purposeful activity[.]" l'vfegna v. Biocomp Laboratories Inc., 166 F. Supp. 3d 493,497

(S.D.N.Y. 2016) (citing DNT Enterprises, Inc., v. Technical Systems, 333 Fed. Appx. 611,613 (2d

Cir. 2009)).

         Plaintiff also provides no evidence that any New York user transacted business through the

Website. Although Plaintiff alleges that Defendant "'sells to tens of millions of people" through

the site, Compl.-,; 29, the Court disregards this conclusory allegation, which only vaguely implies

that Defendant transacts business in New York. See In re Terrorist Attacks, 714 F.3d at 673.

Indeed, it is undisputed that Defendant does not maintain any gym memberships for New York

citizens, solicit advertisements from New York companies, or derive any revenue from New York.

Reply 1-3.

         The Court thus finds that Defendant does not transact business in New Yark through the

Website, and is not subject to jurisdiction under§ 302(a)(l).

   II.       C.P.L.R. § 302(a)(3)

         Section 302(a)(3) of the C.P.L.R. extends personal jurisdiction over a foreign defendant if

the defendant "commits a tortious act without the state causing injury to person or property within

the state, ... if he (i) regularly does or solicits business, or engages in any persistent course of

conduct, or derives substantial revenue from goods used or consumed or services rendered, in the

state, or (ii) expects or should reasonably expect the act to have consequences in the state and

derives substantial revenue from interstate or international commerce." N.Y. C.P.L.R. § 302(a)(3).

         Here, even assuming that Plaintiff has plausibly alleged the commission of a tortious act

of discrimination outside New York causing him injury inside the state, he fails to make a prima

facie showing of jurisdiction under either prong of C.P.L.R. § 302(a)(3). On the first prong, to

show that Defendant expected or reasonably expected that its tortious acts would have



                                                 7
consequences in New York, Plaintiff must demonstrate '"tangible manifestations' of               ...

[D]efendant's intent to target New York, or ... 'concrete facts known to the nondomiciliary that

should have alerted it' to the possibility of being brought before a court in the Southern District of

New York." Royalty Network, 638 F. Supp. 2d at 414 (quoting American Network, Inc. v. Access

America/Connect Atlanta, Inc., 975 F. Supp. 494, 497---98 (S.D.N. Y. 1997)). Plaintiff alleges only

that the Website is accessible in New York and across the United States. This is insufficient to

confer personal jurisdiction. "[TJhe fact that the website can be viewed in New York, standing

alone, does not mean that the Defendant reasonably expected that its allegedly tortious actions

would have consequences in New York State." A. W.L.l Group, Inc. v. Amber Freight Shipping

Lines, 828 F. Supp. 2d 557, 573 (E.D.N.Y. 2011). On the second prong, Plaintiff alleges that

Defendant "derives substantial revenue from interstate commerce." Pl. Mem. at 4. "Conclusory

allegations," however, are not enough to establish personal jurisdiction. Gmurzynska v. Hutton,

257 F. Supp. 2d 621,625 (S.D.N.Y. 2003). In disregarding this allegation, the Court observes that

Plaintiff has made no specific factual allegations as to how Defendant conducts interstate

commerce with New York. Nor does Plaintiff offer any specific factual allegations that Defendant

solicits, does business, or engages in any persistent course of conduct in New York. The law is

clear that the fact that users in New York that can access a defendant's website "does not establish

the sort of persistent course of conduct in the state fairly to require [a party] to answer in New

York for their out-of-state actions in maintaining the website." Girl Scouts of US v. Steir, 102

Fed. App'x 217, 220 (2d Cir. 2004).

       The Court thus finds that Plaintiff has failed to make a prima facie showing of personal

jurisdiction under§ 302(a)(3) over Defendant.




                                                  8
    III.      Plaintiff's Request for Jurisdictional Discovery

           In the alternative, Plaintiff requests jurisdictional discovery with the hope of finding

evidence supporting a finding of jurisdiction. But "[a] party seeking jurisdictional discovery, like

a party seeking other kinds of discovery, bears the burden of showing necessity." Molchatsky v.

US., 778 F. Supp. 2d 421, 438 (S.D.N.Y. 2011). Jurisdictional discovery may be appropriate

where the "plaintiff has identified a genuine issue of jurisdictional fact." Daventree Ltd V

Republic of Azerbaijan, 349 F. Supp. 2d 736, 761 (S.D.N.Y. 2004) (citation omitted). Where a

plaintiff fails to demonstrate a prima facie case for jurisdiction, however, it is within the court's

discretion to deny jurisdictional discovery. See Best Van Lines, 490 F.3d at 255.

           Here, Plaintiff has failed to carry his burden of showing the need for jurisdictional

discovery. Plaintiff requested discovery as to whether Defendant maintains bank accounts in New

York, whether it contracted with New York companies to design the Website, whether New York

residents registered with the gym, and whether it contracted with New York companies to generate

advertising revenue. In response, Defendant submitted a declaration with factual assertions that

eliminates the need for jurisdictional discovery. Defendant has declared that it does not (1)

maintain bank accounts in New York; (2) contract with New York companies to design the

website; (3) maintain gym memberships for any New York residents, or (4) solicit New York

companies to advertise or derive advertising revenue from New York companies. Def. Deel. ,i~ 2-

7. "[J]urisdictional discovery is not permitted where, as here, the defendant submits an affidavit

that provides all the necessary facts and answers all the questions regarding jurisdiction." A. W.L.l

Group, 828 F. Supp. 2d at 575. The Court thus finds that ''additional discovery would not uncover

unknown facts or cure deficiencies in the Plaintiffs pleading," id., and denies the motion for

jurisdictional discovery.



                                                  9
                                         CONCLUSION

         For the foregoing reasons, Defendant's motion to dismiss is granted. The Clerk of Court is

respectfully directed to terminate the motion located at docket number 17 and close this case.

SO ORDERED.

Dated:      July 12, 2019
            New York, New York

                                                  Ro ie    rams
                                                  Uni e States District Judge




                                                10
